El Juez Asociado Sb. Hutchison,
emitió la opinión del tribunal.
En este caso dedujo demanda la actora para probar la exis-tencia desde tiempo inmemorial de una servidumbre como me-dio de entrada y salida de la finca de dicha demandante y a través de la finca del demandado. En la demanda se alegaba que ambas fincas eran segregaciones de otra finca de mayor ca-bida, que en la escritura de la demandante no se hizo constar ningún pacto o reserva que modifique o limite el uso y disfrute de dicho anterior camino, su valor, y después de una admisión voluntaria de la existencia de otro medio de salida distante, la inconveniencia en usarlo por ser mayor el recorrido, siendo casi doble la distancia comparada con el que se usa, la natu-raleza abrupta del terreno, el río y riachuelos que hay que atravesar y la condición intransitable del mismo en períodos de lluvia.
En la contestación después de varias admisiones y nega-tivas se alega como materia nueva, entre otros particulares, *274que la demandante tiene otro medio de salir de su Enea, o sea el camino público que no está ni a un metro, de distancia de la finca de la demandante.
Los hechos probados siguen en su orden general a las ale-gaciones de la demanda haciéndose referencia de paso a los artículos 571, 572 y 574 del Código Civil.
El apelante en su alegato sostiene que la corte sentencia-dora cometió error al apreciar las pruebas y al aplicar la ley.
De un examen cuidadoso de los autos no consta semejante error tan manifiesto en los hechos probados que exija que se revoque la sentencia.
El motivo de queja del apelante es que existe una incon-gruencia que envuelve más o menos confusión, en las declara-ciones de ciertos testigos respecto a las colindancias en rela-ción con los puntos cardinales, así como algunas discrepancias ■entre tales declaraciones y la descripción de las fincas que en la demanda se mencionan. Pero la incongruencia fue inma-terial y técnica más bien que substancial y no parece haberse levantado ningua cuestión en cuanto a esto en la corte inferior.
No sólo se formula muy tarde la objeción al levantarse por primera vez en apelación, sino que si aún en el curso de un juicio una parte insiste en haber sido sorprendida o inducida a error deberá probar su alegación demostrando de algún modo que en realidad está bien fundada. Díaz Llenza et al. v. Rosado et al., 30 D. P. R. 515 y autoridades citadas.
También sostiene el apelante que la corte inferior procedió fundada en la teoría de una £‘servidumbre legal,” de con-formidad con los artículos del Código Civil citados por el juez sentenciador mas bien que en la prescripción adquisitiva que se ejercita principalmente en la demanda. Pero, como ya he-mos indicado, el demandado no sólo no se opuso a la forma de la demanda sino que alegó como defensa afirmativa la exis-tencia del camino público. Hubo cierta prueba para sostener *275los hechos alegados en la demanda respecto a la conveniencia relativa de los dos medios de salida, y el demandado insistió en todo el inicio en la existencia de nn camino público abierto nuevamente si bien dejó de probar en absoluto qne era igual-mente conveniente o utilizable como medio de salido. Y arias veces se ha indicado en nuestras anteriores decisiones qne una parte no puede celebrar el juicio de su caso basado en una teoría y ganar su apelación por virtud de otra, cuestión que es demasiado elemental para exigir una discusión más amplia ó citas de autoridades.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.